DETAILED ACTION
Allowable Subject Matter
Claims 1-20 and 30 are allowed.
With regard to Independent Claims 1, 14 and 16,
	The current claim limitations have overcome the previously given 112 rejections as well as any applicable art rejections. The applicant has overcome the previous 112(a) rejection by virtue of cancelling the offending claim limitations.
	With respect to the 35 U.S.C. 112(b) rejection, applicant’s amendment plus further understanding from the examiner has overcome the rejection. Initially, these claims were rejected because it was unclear how multiple, conflicting effects could all result from the same, singular action (“the first touch.”) For example, it was unclear how the same touch could result in an image being displayed and also moved (because moving the image would imply that it had some initial position to begin with). However, after further reading of the specification and with the clarification provided by applicant, the examiner understands the two “in response to” sections to be clear and definite.
	Specifically, there is a first touch that is detected on a bezel of the display which is toward a corner of the display apparatus (as an aside, the examiner considers “toward a corner” to be definite, but broad – any touch that is closer to one corner of the apparatus than others is “toward” that corner.)  In response to that touch, the first initially displayed image is moved and a second image (which is of a different size than the first) is displayed. An example of this is shown in Fig. 5A compared to Fig. 5E.
	Then, when the touch is detected in a specific area of the bezel (either a “first” or “second” area), the second image is moved in a specific direction. The examiner notes 
	Finally, the claims disclose detecting a double tap on the bezel and in response restoring the screen back to the initial display. 
	The combination of these limitations has also overcome the previous art rejection and any further art the examiner was able to apply.
	As such, the claims are in condition for allowance.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW ELL/Primary Examiner, Art Unit 2145